Order unanimously reversed on the law and on the facts, without costs. The stay of arbitration is vacated and arbitration is to proceed before the same arbitrators as made the original award. On a prior appeal in this matter (Matter of Koppell [Davis], 8 A D *5722d, 612) we wrote as follows: “Any dispute incident to compliance with the award may be properly the subject of further arbitration, but that question is not yet reached.” We have now reached the question. There is a dispute incident to compliance with the award. This dispute stems from the original controversy — one which the parties agreed to arbitrate. It should, therefore, be decided by arbitration. If the dispute were one which had its genesis only in the award, the result might be different. Inasmuch as the parties agreed that in the event further arbitration should be decreed the matter be referred to the same arbitrators who made the award, it is so ordered. Concur — Botein, P. J., Breitel, Rabin, M. M. Frank and Valente, JJ.